DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s Remarks, filed December 21st, 2020, has been fully considered and entered. Accordingly Claims 1, 3-7, 9-18, and 21-24 are pending in the case. Claims 1, 9, 14, and 21 are the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 9-18, and 21-24 are being rejected under 35 U.S.C. 103 as being unpatentable over Huang at al. (US 2013/0073573 A1) in view of Nesamoney et al. (US 7,523,462 B1).
Regarding claim 1, Huang teaches a computer-implemented method of integrated event processing and database management, the method comprising:
parsing, by a database management server, a first database query statement, the first database query statement being a structured query language (SQL) statement (see Huang, Figure 5, “Parse Query Request and Create Query Pipeline 514”); 

However, Huang does not explicitly teach:
parsing, by a database management server, a first database query statement, the first database query statement being a structured query language (SQL) statement;

Nesamoney teaches:
parsing, by a database management server, a first database query statement, the first database query statement being a structured query language (SQL) statement (see Nesamoney, [Column 7, Lines 25-40], “FIG. 6 depicts a query engine 600, according to one embodiment of the present invention. A SQL parser 602 receives a SQL string 601 and parses it. SQL parser 602 outputs a parse tree 603 to a normalizer 604. Normalizer 604 normalizes the parse tree 603 and outputs a query graph 605 to a query optimizer 606.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Huang (teaching a query pipeline) in view of Nesamoney (teaching a method for providing a real time view of heterogeneous enterprise data), and arrived at a method that parses a SQL query. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of improving real time data analysis (see Nesamoney, [Column 2, Lines 24-32]). In addition, both the references (Huang and Nesamoney) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval. The close relation between both of the references highly suggests an expectation of success.

The combination of Huang, and Nesamoney further teaches:
evaluating the first database query statement, by the database management server, based on two types of operations, the two types of operations being a database operation statement type and an event processing statement type, the event processing statement type describing a command to be performed at an event processing project executing at an event processing node, the event processing project based at least in part on a first event stream received by the database management server (see Huang, Figure 5, “Operator Needs Query on Database 521,” and “Perform Stream Processing 534”);
obtaining an SQL parse tree describing the first database query statement (see Nesamoney, [Column 7, Lines 25-40], “FIG. 6 depicts a query engine 600, according to one embodiment of the present invention. A SQL parser 602 receives a SQL string 601 and parses it. SQL parser 602 outputs a parse tree 603 to a normalizer 604. Normalizer 604 normalizes the parse tree 603 and outputs a query graph 605 to a query optimizer 606.”);
determining, by the database management server, that the first database query statement is of the event processing statement type, the determining that the first database query statement is of the event processing statement type being based at see Huang, Figure 5, Paragraph [0093], “If it is determined that the 521 that a query may be performed by stream processing, the stream processing is performed 534 at the stream processor 328.” Also, see Nesamoney, [Column 7, Lines 25-40], “FIG. 6 depicts a query engine 600, according to one embodiment of the present invention. A SQL parser 602 receives a SQL string 601 and parses it. SQL parser 602 outputs a parse tree 603 to a normalizer 604. Normalizer 604 normalizes the parse tree 603 and outputs a query graph 605 to a query optimizer 606.”);
determining, by the database management server, a first event processing command to be executed at the event processing project in response to the first database query statement (see Huang, Figure 5, Paragraph [0093], “If it is determined that the 521 that a query may be performed by stream processing, the stream processing is performed 534 at the stream processor 328.”);
executing, by the database management server, the first event processing command at the event processing project to change a status of the event processing project (see Huang, Figure 5, Paragraphs [0079], [0093], “Conversely “cef,” “eval,” “fields,” “head,” “regex,” “rex,” “sort,” “tail,” “rename,” “replace,” “extract,” and “keys” operators are processed at the stream processor 328.… If it is determined that the 521 that a query may be performed by stream processing, the stream processing is performed 534 at the stream processor 328.”); 
determining, by the database management server, that a second database query statement is a database operation statement, the determining based at least in part on a second SQL parse tree describing the second database query statement (see Huang, Figure 5, Paragraph [0091], “Then, the execution engine 326 determines 521 whether the first operator is to be used for a query on the relational database 324. If the first operator is for querying the relational database 324”);
and sending, by the database management server, the second database query statement to an event processing cluster manager to retrieve information from the event processing project (see Nesamoney, [Column 7, Lines 39-54], “A view, defined in SQL string 601, is submitted to the query manager 600 for enabling in the view maintenance network. The query manager 600 calls the parser 602, normalizer 604, optimizer 606, and plan compiler 608, with the view definition SQL string 601, to come up with an Executable Plan 615, which is executed by query executor 610. The Executable Plan is a query iterator tree. The query manager 600 then asks the executor 610 to open the query iterator tree. The query executor 610 opens all the iterator nodes 611 in the tree, the open operation of the stream (event view or view) scan iterator 612 makes a subscription request 613 to the view subscription manager 614, which puts the current Executable Plan object as one of the subscribers of the view. The query manager 600 then submits the Executable Plan 615 to the system executor 630, which executes the view maintenance operations.”).

Regarding claim 3, Huang in view of Nesamoney teaches all the elements of claim 1. Huang further teaches:
maintaining the event processing project in a database management catalog (see Huang, Figure 4, Paragraph [0067], “The control system 355 sends 450 the data chunks 350 to the storage manager 320. The storage manager 320 receives 460 the chunks 350 and stores 470 the chunks in one or more datafiles 385.”).

Regarding claim 4, Huang in view of Nesamoney teaches all the elements of claim 3. Huang further teaches:
wherein one or more event processing artifacts are stored in the database management catalog (see Huang, Figure 4, Paragraph [0060], [0067], “the control system 355 generates 440 data chunks 350 based on the metadata structure 365 and the contents of the buffers 360. For example, one chunk is generated for each buffer. Different chunks can have different sizes. Chunk sizes can differ due to, for example, the type of field values stored in a chunk (and the compression algorithm applied to them) and the type of trigger that caused the chunk to be generated. In one embodiment, a maximum chunk size can be specified… The control system 355 sends 450 the data chunks 350 to the storage manager 320. The storage manager 320 receives 460 the chunks 350 and stores 470 the chunks in one or more datafiles 385”).

Regarding claim 5, Huang in view of Nesamoney teaches all the elements of claim 1. Huang further teaches:
authorizing user access to event processing entities via a database manager (see Huang, Paragraphs [0067], [0074], “a chunk is encrypted before it is stored for security purposes… the parser 316 identifies the user name of the query request and modifies the query pipeline to limit the results based on access granted to the user.”).

Regarding claim 6, Huang in view of Nesamoney teaches all the elements of claim 1. Huang further teaches:
maintaining a status of the event processing project in a database management catalog (see Huang, Figure 4, Paragraph [0067], “The storage manager 320 also updates 470 the chunks table 380. For example, the storage manager 320 adds to the table information regarding the chunks 350 that it just stored in the datafile(s) 385.”).

Regarding claim 7, Huang in view of Nesamoney teaches all the elements of claim 1. Huang further teaches:
wherein a query processor of a database manager obtains artifacts of the event processing project and issues event processing project commands (see Huang, Paragraph [0068], “After a chunk 350 has been stored in a datafile 385, the field values within the chunk can be queried.”).

Regarding claim 9, Huang teaches a system for processing events, the system comprising:
a database management module, implemented using a hardware processor, configured to perform operations comprising (see Huang, Paragraph [0041], “Illustrated are at least one processor 202 coupled to a bus 204. Also coupled to the bus 204 are primary storage device 206, secondary storage device 208”):
evaluating the first database query statement based on two types of operations, the two types of operations being a database operation statement type and an event processing statement type, the event processing statement type describing a command to be performed at an event processing project executing at an event processing node, the event processing project based at least in part on a first event stream received by the database management server (see Huang, Figure 5, “Operator Needs Query on Database 521,” and “Perform Stream Processing 534”);

However, Huang does not explicitly teach:
determining that the first database query statement is of the event processing statement type, the determining that the first database query statement is of the event processing statement type being based at least in part on an SQL parse tree describing the first database query statement;

Huang teaches:
determining that the first database query statement is of the event processing statement type, the determining that the first database query statement is of the event processing statement type being based at least in part on an SQL parse tree describing the first database query statement (see Nesamoney, [Column 7, Lines 25-40], “A SQL parser 602 receives a SQL string 601 and parses it. SQL parser 602 outputs a parse tree 603 to a normalizer 604. Normalizer 604 normalizes the parse tree 603 and outputs a query graph 605 to a query optimizer 606.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Huang (teaching a query pipeline) in view of Nesamoney (teaching a method for providing a real time view of heterogeneous enterprise data), and arrived at a system that uses a SQL parse tree. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of improving real time data analysis (see Nesamoney, [Column 2, Lines 24-32]). In addition, both the references (Huang and Nesamoney) teach features that are directed to analogous art and they are directed to the same 

The combination of Nesamoney, and Huang further teaches:
determining a first event processing command to be executed at the event processing project in response to the first database query statement (see Huang, Figure 5, Paragraph [0093], “If it is determined that the 521 that a query may be performed by stream processing, the stream processing is performed 534 at the stream processor 328.”);
executing the first event processing command at the event processing project to change a status of event processing project (see Huang, Figure 5, Paragraphs [0079], [0093], “Conversely “cef,” “eval,” “fields,” “head,” “regex,” “rex,” “sort,” “tail,” “rename,” “replace,” “extract,” and “keys” operators are processed at the stream processor 328.… If it is determined that the 521 that a query may be performed by stream processing, the stream processing is performed 534 at the stream processor 328.”);
determining that a second database query statement is a database operation statement, the determining based at least in part on a second SQL parse tree describing the second database query statement (see Huang, Figure 5, Paragraph [0091], “Then, the execution engine 326 determines 521 whether the first operator is to be used for a query on the relational database 324. If the first operator is for querying the relational database 324”);
and responsive to the second database query statement, retrieving information from the event processing project (see Nesamoney, [Column 7, Lines 39-54], “A view, defined in SQL string 601, is submitted to the query manager 600 for enabling in the view maintenance network. The query manager 600 calls the parser 602, normalizer 604, optimizer 606, and plan compiler 608, with the view definition SQL string 601, to come up with an Executable Plan 615, which is executed by query executor 610. The Executable Plan is a query iterator tree. The query manager 600 then asks the executor 610 to open the query iterator tree. The query executor 610 opens all the iterator nodes 611 in the tree, the open operation of the stream (event view or view) scan iterator 612 makes a subscription request 613 to the view subscription manager 614, which puts the current Executable Plan object as one of the subscribers of the view. The query manager 600 then submits the Executable Plan 615 to the system executor 630, which executes the view maintenance operations.”).

Regarding claim 10, Huang in view of Nesamoney teaches all the elements of claim 9. Huang further teaches:
maintaining the event processing project in a database management catalog (see Huang, Figure 4, Paragraph [0067], “The control system 355 sends 450 the data chunks 350 to the storage manager 320. The storage manager 320 receives 460 the chunks 350 and stores 470 the chunks in one or more datafiles 385.”).

Regarding claim 11, Huang in view of Nesamoney teaches all the elements of claim 10. Huang further teaches:
maintaining the event processing project in a database management catalog (see Huang, Figure 4, Paragraph [0067], “The control system 355 sends 450 the data chunks 350 to the storage manager 320. The storage manager 320 receives 460 the chunks 350 and stores 470 the chunks in one or more datafiles 385.”).

Regarding claim 12, Huang in view of Nesamoney teaches all the elements of claim 9. Huang further teaches:
maintaining the event processing project in a database management catalog (see Huang, Figure 4, Paragraph [0067], “The control system 355 sends 450 the data chunks 350 to the storage manager 320. The storage manager 320 receives 460 the chunks 350 and stores 470 the chunks in one or more datafiles 385.”).

Regarding claim 13, Huang in view of Nesamoney teaches all the elements of claim 9. Huang further teaches:
maintaining the event processing project in a database management catalog (see Huang, Figure 4, Paragraph [0067], “The control system 355 sends 450 the data chunks 350 to the storage manager 320. The storage manager 320 receives 460 the chunks 350 and stores 470 the chunks in one or more datafiles 385.”).

Regarding claim 14, Huang teaches a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising:
parsing a first database query statement, the first database query statement being a structured query language (SQL) statement (see Huang, Figure 5, “Parse Query Request and Create Query Pipeline 514”); 

However, Huang does not explicitly teach:
parsing a first database query statement, the first database query statement being a structured query language (SQL) statement;

Nesamoney teaches:
parsing a first database query statement, the first database query statement being a structured query language (SQL) statement (see Nesamoney, [Column 7, Lines 25-40], “FIG. 6 depicts a query engine 600, according to one embodiment of the present invention. A SQL parser 602 receives a SQL string 601 and parses it. SQL parser 602 outputs a parse tree 603 to a normalizer 604. Normalizer 604 normalizes the parse tree 603 and outputs a query graph 605 to a query optimizer 606.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Huang (teaching a query pipeline) in view of Nesamoney (teaching a method for providing a real time view of heterogeneous enterprise data), and arrived at a machine that parses a SQL query. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of improving real time data analysis (see Nesamoney, [Column 2, Lines 24-32]). In addition, both the references (Huang and Nesamoney) teach features that are directed to analogous art and they are directed to the same 

The combination of Huang, and Nesamoney further teaches:
obtaining an SQL parse tree describing the first database query statement (see Nesamoney, [Column 7, Lines 25-40], “FIG. 6 depicts a query engine 600, according to one embodiment of the present invention. A SQL parser 602 receives a SQL string 601 and parses it. SQL parser 602 outputs a parse tree 603 to a normalizer 604. Normalizer 604 normalizes the parse tree 603 and outputs a query graph 605 to a query optimizer 606.”);
determining that the first database query statement is of the event processing statement type, the determining that the first database query statement is of the event processing statement type being based at least in part on the SQL parse tree (see Huang, Figure 5, Paragraph [0093], “If it is determined that the 521 that a query may be performed by stream processing, the stream processing is performed 534 at the stream processor 328.” Also, see Nesamoney, [Column 7, Lines 25-40], “FIG. 6 depicts a query engine 600, according to one embodiment of the present invention. A SQL parser 602 receives a SQL string 601 and parses it. SQL parser 602 outputs a parse tree 603 to a normalizer 604. Normalizer 604 normalizes the parse tree 603 and outputs a query graph 605 to a query optimizer 606.”);
determining a first event processing command to be executed at the event processing project in response to the first database query statement (see Huang, Figure 5, Paragraph [0093], “If it is determined that the 521 that a query may be performed by stream processing, the stream processing is performed 534 at the stream processor 328.”);
executing the first event processing command at the event processing project to change a status of the event processing project (see Huang, Figure 5, Paragraphs [0079], [0093], “Conversely “cef,” “eval,” “fields,” “head,” “regex,” “rex,” “sort,” “tail,” “rename,” “replace,” “extract,” and “keys” operators are processed at the stream processor 328.… If it is determined that the 521 that a query may be performed by stream processing, the stream processing is performed 534 at the stream processor 328.”);
and responsive to the second database query statement, retrieving information from the event processing project (see Nesamoney, [Column 7, Lines 39-54], “A view, defined in SQL string 601, is submitted to the query manager 600 for enabling in the view maintenance network. The query manager 600 calls the parser 602, normalizer 604, optimizer 606, and plan compiler 608, with the view definition SQL string 601, to come up with an Executable Plan 615, which is executed by query executor 610. The Executable Plan is a query iterator tree. The query manager 600 then asks the executor 610 to open the query iterator tree. The query executor 610 opens all the iterator nodes 611 in the tree, the open operation of the stream (event view or view) scan iterator 612 makes a subscription request 613 to the view subscription manager 614, which puts the current Executable Plan object as one of the subscribers of the view. The query manager 600 then submits the Executable Plan 615 to the system executor 630, which executes the view maintenance operations.”).

Regarding claim 15, Huang in view of Nesamoney teaches all the elements of claim 14. Huang further teaches:
maintaining the event processing project in a database management catalog (see Huang, Figure 4, Paragraph [0067], “The control system 355 sends 450 the data chunks 350 to the storage manager 320. The storage manager 320 receives 460 the chunks 350 and stores 470 the chunks in one or more datafiles 385.”).

Regarding claim 16, Huang in view of Nesamoney teaches all the elements of claim 15. Huang further teaches:
wherein one or more event processing artifacts are stored in the database management catalog (see Huang, Figure 4, Paragraph [0060], [0067], “the control system 355 generates 440 data chunks 350 based on the metadata structure 365 and the contents of the buffers 360. For example, one chunk is generated for each buffer. Different chunks can have different sizes. Chunk sizes can differ due to, for example, the type of field values stored in a chunk (and the compression algorithm applied to them) and the type of trigger that caused the chunk to be generated. In one embodiment, a maximum chunk size can be specified… The control system 355 sends 450 the data chunks 350 to the storage manager 320. The storage manager 320 receives 460 the chunks 350 and stores 470 the chunks in one or more datafiles 385”).

Regarding claim 17, Huang in view of Nesamoney teaches all the elements of claim 14. Huang further teaches:
maintaining a status of the event processing project in a database management catalog (see Huang, Figure 4, Paragraph [0067], “The storage manager 320 also updates 470 the chunks table 380. For example, the storage manager 320 adds to the table information regarding the chunks 350 that it just stored in the datafile(s) 385.”).

Regarding claim 18, Huang in view of Nesamoney teaches all the elements of claim 14. Huang further teaches:
wherein a query processor of a database manager obtains artifacts of the event processing project and issues event processing project commands (see Huang, Paragraph [0068], “After a chunk 350 has been stored in a datafile 385, the field values within the chunk can be queried.”).

Regarding claim 21, Huang teaches a method of processing events, the method comprising:
obtaining a structured query language (SQL) parse tree describing a first SQL statement; evaluating the first database query statement based on two types of operations, the two types of operations being a database operation statement type and an event processing statement type, the event processing statement type describing a command to be performed at an event processing project executing at an event processing node, the event processing project based at least in part on a first event stream received by the database management server (see Huang, Figure 5, “Operator Needs Query on Database 521,” and “Perform Stream Processing 534”);

However, Huang does not explicitly teach:
obtaining a structured query language (SQL) parse tree describing a first SQL statement; evaluating the first database query statement based on two types of operations, the two types of operations being a database operation statement type and an event processing statement type, the event processing statement type describing a command to be performed at an event processing project executing at an event processing node, the event processing project based at least in part on a first event stream received by the database management server;

Nesamoney teaches:
obtaining a structured query language (SQL) parse tree describing a first SQL statement; evaluating the first database query statement based on two types of operations, the two types of operations being a database operation statement type and an event processing statement type, the event processing statement type describing a command to be performed at an event processing project executing at an event processing node, the event processing project based at least in part on a first event stream received by the database management server (see Nesamoney, [Column 7, Lines 25-40], “FIG. 6 depicts a query engine 600, according to one embodiment of the present invention. A SQL parser 602 receives a SQL string 601 and parses it. SQL parser 602 outputs a parse tree 603 to a normalizer 604. Normalizer 604 normalizes the parse tree 603 and outputs a query graph 605 to a query optimizer 606.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Huang (teaching a query pipeline) in view of Nesamoney (teaching a method for providing a real time view of heterogeneous enterprise data), and arrived at a method that parses a SQL query. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of improving real time data analysis (see Nesamoney, [Column 2, Lines 24-32]). In addition, both the references (Huang and Nesamoney) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval. The close relation between both of the references highly suggests an expectation of success.

The combination of Huang, and Nesamoney further teaches:
determining based on the SQL parse tree that the first SQL statement is of the event processing statement type (see Huang, Figure 5, Paragraph [0093], “If it is determined that the 521 that a query may be performed by stream processing, the stream processing is performed 534 at the stream processor 328.” Also, see Nesamoney, [Column 7, Lines 25-40], “FIG. 6 depicts a query engine 600, according to one embodiment of the present invention. A SQL parser 602 receives a SQL string 601 and parses it. SQL parser 602 outputs a parse tree 603 to a normalizer 604. Normalizer 604 normalizes the parse tree 603 and outputs a query graph 605 to a query optimizer 606.”);
determining, a first event processing command to be executed at the event processing project in response to the first SQL statement (see Huang, Figure 5, Paragraph [0093], “If it is determined that the 521 that a query may be performed by stream processing, the stream processing is performed 534 at the stream processor 328.”);
and executing the first event processing command at the event processing project to change a status of the event processing project (see Huang, Figure 5, Paragraphs [0079], [0093], “Conversely “cef,” “eval,” “fields,” “head,” “regex,” “rex,” “sort,” “tail,” “rename,” “replace,” “extract,” and “keys” operators are processed at the stream processor 328.… If it is determined that the 521 that a query may be performed by stream processing, the stream processing is performed 534 at the stream processor 328.”);
determining that a second SQL statement is a database operation statement, the determining based at least in part on a second SQL parse tree describing the second SQL statement (see Huang, Figure 5, Paragraph [0091], “Then, the execution engine 326 determines 521 whether the first operator is to be used for a query on the relational database 324. If the first operator is for querying the relational database 324”);
and responsive to the second SQL statement, retrieving information from the event processing project (see Nesamoney, [Column 7, Lines 39-54], “A view, defined in SQL string 601, is submitted to the query manager 600 for enabling in the view maintenance network. The query manager 600 calls the parser 602, normalizer 604, optimizer 606, and plan compiler 608, with the view definition SQL string 601, to come up with an Executable Plan 615, which is executed by query executor 610. The Executable Plan is a query iterator tree. The query manager 600 then asks the executor 610 to open the query iterator tree. The query executor 610 opens all the iterator nodes 611 in the tree, the open operation of the stream (event view or view) scan iterator 612 makes a subscription request 613 to the view subscription manager 614, which puts the current Executable Plan object as one of the subscribers of the view. The query manager 600 then submits the Executable Plan 615 to the system executor 630, which executes the view maintenance operations.”).

Regarding claim 22, Huang in view of Nesamoney teaches all the elements of claim 21. Huang further teaches:
maintaining the event processing project in a database management catalog (see Huang, Figure 4, Paragraph [0067], “The control system 355 sends 450 the data chunks 350 to the storage manager 320. The storage manager 320 receives 460 the chunks 350 and stores 470 the chunks in one or more datafiles 385.”).

Regarding claim 23, Huang in view of Nesamoney teaches all the elements of claim 22. Huang further teaches:
wherein one or more event processing artifacts are stored in the database management catalog (see Huang, Figure 4, Paragraph [0060], [0067], “the control system 355 generates 440 data chunks 350 based on the metadata structure 365 and the contents of the buffers 360. For example, one chunk is generated for each buffer. Different chunks can have different sizes. Chunk sizes can differ due to, for example, the type of field values stored in a chunk (and the compression algorithm applied to them) and the type of trigger that caused the chunk to be generated. In one embodiment, a maximum chunk size can be specified… The control system 355 sends 450 the data chunks 350 to the storage manager 320. The storage manager 320 receives 460 the chunks 350 and stores 470 the chunks in one or more datafiles 385”).

Regarding claim 24, Huang in view of Nesamoney teaches all the elements of claim 21. Huang further teaches:
authorizing user access to event processing entities via a database manager (see Huang, Paragraphs [0067], [0074], “a chunk is encrypted before it is stored for security purposes… the parser 316 identifies the user name of the query request and modifies the query pipeline to limit the results based on access granted to the user.”).

Response to Arguments
Applicant’s Arguments, filed December 21st, 2020, have been fully considered, but are not persuasive. 

Applicant argues on page 9 of Applicant's Remarks that the cited references do not teach “obtaining an SQL parse tree describing the first database query statement; determining, by the database management server, that the first database query statement is of the event processing statement type, the determining that the first database query statement is of the event processing statement type being based at least in part on the SQL parse tree.” The Examiner respectfully disagrees.

Huang and Nesamoney discloses methods for handling queries (see Huang and Nesamoney, Abstract). As mentioned in the Office Action above, Huang discloses parsing a query to determine whether the operators are directed towards a database or stream. Nesamoney discloses parsing an SQL query using a SQL parse tree. Therefore, in combination, it would have been obvious to anyone with 

For the above reasons, it is believed that the rejections should be sustained.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/HUSAM TURKI SAMARA/Examiner, Art Unit 2161
















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161